                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #: _________________
----------------------------------------------------------------- X          DATE FILED: 02/15/2019
                                                                  :
ROYAL PARK INVESTMENTS SA/NV                                      :
Individually and on Behalf of All Others Similarly Situated, :
                                                                  :      1:14-cv-6502-GHW
                                                  Plaintiff,      :
                                                                  :   MEMORANDUM OPINION
                              -v -                                :       AND ORDER
                                                                  :
THE BANK OF NEW YORK MELLON                                       :
as Trustee,                                                       :
                                                                  :
                                               Defendant.         :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:
         Royal Park Investments SA/NV (“Plaintiff” or “Royal Park”) filed this action on behalf of

itself and similarly-situated investors against The Bank of New York Mellon (“Defendant” or

“BNYM”), the trustee of five residential mortgage-backed securities (“RMBS”) in which Royal Park

is an investor. Royal Park seeks to certify a class of investors to pursue claims against BNYM for

breach of contract, breach of the duty of trust, and violations of sections 315(b) and 315(c) of the

Trust Indenture Act. Because the Court agrees with the reasoning of the judges in this district who

have denied class certification in similar actions brought by Royal Park against other RMBS trustees,

see, e.g., Royal Park Invs. SA/NV v. Deutsche Bank Nat’l Tr. Co., No. 14-CV-4394 (AJN), 2018 WL

1750595 (S.D.N.Y. Apr. 11, 2018) (Nathan, J.), Royal Park’s motion for class certification is

DENIED. Royal Park has failed to demonstrate that questions of law or fact common to class

members predominate over individualized questions such that a class action under Fed. R. Civ. P.

23(b)(3) is an appropriate vehicle to pursue its claims against BNYM.

         I.        INTRODUCTION

         The Court assumes familiarity with the facts alleged in the complaint and the background of

this matter set forth in the Court’s March 2, 2016 and August 30, 2017 opinions. See Royal Park Invs.
SA/NV v. Bank of New York Mellon, No. 1:14-CV-6502-GHW, 2017 WL 3835339, at *1-2 (S.D.N.Y.

Aug. 30, 2017); Royal Park Invs. SA/NV v. Bank of New York Mellon, No. 1:14-CV-6502-GHW, 2016

WL 899320, at *1-2 (S.D.N.Y. Mar. 2, 2016). To recap briefly, Royal Park is an investor in five

RMBS trusts (the “Covered Trusts”) for which BNYM served as trustee. Am. Compl. (Dkt. No. 46)

¶¶ 29, 37. Three of the Covered Trusts are New York common law trusts, which are governed by

“Pooling and Servicing Agreements” (“PSAs”). Id. at ¶¶ 5, 48. The other two Covered Trusts are

qualified indenture trusts under the Trust Indenture Act (“TIA”) and are governed by trust

indentures. Id. at ¶¶ 5, 67. BNYM’s purported failure to perform its duties as outlined in the PSAs

and trust indentures forms the basis of Royal Park’s breach of contract claims, which can be divided

into two broad categories of allegations. Id. at ¶¶ 10, 15.

        First, Royal Park asserts that BNYM failed to fulfill certain contractual duties triggered by

BNYM’s discovery of breaches of “representations and warranties.” Id. at ¶ 10. When the mortgage

loans which were held by the Covered Trusts were pooled and transferred to the trusts, the loan

sellers, sponsors, and other parties involved in the origination and securitization of the loans made

certain representations and warranties (“R&Ws”) concerning the “credit quality and characteristics”

of the mortgage loans. Id. at ¶¶ 41, 42. For example, a securitization sponsor might warrant that all

the loans transferred to a specific Covered Trust were originated in accordance with the lender’s

underwriting guidelines. Id. at ¶ 51; Ex. A § 3.03(i). Additionally, the agreements which govern the

securitizations state that, in the event a loan is found to be in breach of an R&W, the party which

provided the R&W—also known as a “warranting party”—must cure the breach, substitute a

conforming loan into the trust in place of the breaching loan, or repurchase the breaching loan from

the trust. Id. at ¶ 42; Ex. A § 3.04(a).

        Under the PSAs and trust indentures, if the trustee discovers a breach of an R&W, it is

obligated to provide prompt notice to the parties to the agreement. Id. at ¶ 53. Furthermore, if the

                                                    2
warranting party fails to cure the breach, the trustee is empowered to enforce that party’s obligation

to cure, substitute, or repurchase. Id. Royal Park alleges that BNYM had knowledge of breaches of

R&Ws in each of the Covered Trusts and failed to abide by its contractual duties to notify the

parties to the contracts and to enforce the warranting parties’ obligation to cure, substitute, or

repurchase the breaching loans. Id. at ¶¶ 10, 168.

        Royal Park also claims that BNYM breached its contractual duties with respect to loan

servicer or master servicer “Events of Default.” Id. at ¶ 15. Under the securitization agreements, a

master servicer or servicer commits an Event of Default in certain circumstances where it has failed

to perform its contractual duties—including, for instance, its primary duty to service the mortgage

loans “with prudent and reasonable care.” Id. at ¶¶ 58, 59. If the trustee has knowledge of an Event

of Default, it is then obligated to act with a heightened duty of care, exercising its rights and powers

under the PSA or trust indenture with the “same degree of care and skill . . . as a prudent person

would exercise or use under the circumstances in the conduct of such person’s own affairs.” Id. at

¶ 64, Ex. A § 10.01(a). Royal Park alleges that BNYM knew of pervasive servicer and master

servicer Events of Default—and that BNYM even participated in some of the servicer misconduct.

Id. at ¶¶ 165, 170-71. Thus, according to Royal Park, BNYM’s refusal to take any action regarding

Events of Default, such as providing notice to certificate holders or terminating and replacing

defaulting servicers and master servicers, breached BNYM’s contractual obligations. Id. at ¶¶ 170-

71.

        Royal Park also asserts claims for breach of the duty of trust and, with respect to the two

qualified indenture trusts, for violations of sections 315(b) and 315(c) of the Trust Indenture Act

(“TIA”). Id. at ¶¶ 10, 15, 19. Royal Park alleges that BNYM’s ongoing business relationships with

loan originators, sellers, sponsors, servicers, and master servicers created conflicts of interest because

BNYM did not want to risk losing those entities’ repeat business by enforcing remedies for R&W

                                                     3
breaches or Events of Default. Id. at ¶¶ 19-20, 174. It also asserts that under the TIA, the trustee is

obligated to give notice to the certificate holders when it becomes aware of any defaults under the

agreement, including servicer defaults (not limited to Events of Default), breaches of R&Ws, or

even defaults by the trustee itself and to exercise a fiduciary-like duty of care towards the trust

beneficiaries whenever it becomes aware of any default. Id. at ¶¶ 70-71, 155.

        Royal Park now seeks to certify the following class to further pursue its breach of contract,

breach of duty of trust, and TIA claims:

        All persons and entities who held Certificates in the Covered Trusts at any time between the
        date of issuance to no later than 60 days after notice of class certification and opportunity to
        opt out is issued and were damaged as a result of The Bank of New York Mellon’s conduct
        alleged in the Complaint. Excluded from the Class are defendant, the loan originators, the
        Warrantors, the Master Servicers and the Servicers to the Covered Trusts, and their officers
        and directors, their legal representatives, successors or assigns, and any entity in which they
        have or had a controlling interest.

        Plaintiff’s Memorandum of Law in Support of its Renewed Motion for Class Certification

and Appointment of Class Representative and Class Counsel (Dkt. No. 151) (“Pl. Mem.”) at 1.

        II.      LEGAL STANDARD

        “A plaintiff seeking certification of a Rule 23(b)(3) class action bears the burden of satisfying

the requirements of Rule 23(a)—numerosity, commonality, typicality, and adequacy of

representation—as well as Rule 23(b)(3)’s requirements: (1) that ‘the questions of law or fact

common to class members predominate over any questions affecting only individual members’ (the

‘predominance’ requirement); and (2) that ‘a class action is superior to other available methods for

fairly and efficiently adjudicating the controversy’ (the ‘superiority’ requirement).” In re Petrobras Sec.,

862 F.3d 250, 260 (2d Cir. 2017) (quoting Fed. R. Civ. P. 23(a) and (b)(3)); see also In re U.S.

Foodservice Inc. Pricing Litig., 729 F.3d 108, 117 (2d Cir. 2013).

        “Rule 23 does not set forth a mere pleading standard.” Wal-Mart Stores, Inc. v. Dukes, 564

U.S. 338, 350 (2011). “The party seeking class certification bears the burden of establishing by a

                                                       4
preponderance of the evidence that each of Rule 23’s requirements have been met.” Johnson v. Nextel

Commc’ns Inc., 780 F.3d 128, 137 (2d Cir. 2015); see also In re Am. Int’l. Grp., Inc. Sec. Litig., 689 F.3d

229, 237-38 (2d Cir. 2012) (“The party seeking class certification must affirmatively demonstrate . . .

compliance with the Rule, and a district court may only certify a class if it is satisfied, after a rigorous

analysis, that the requirements of Rule 23 are met.”) (citation and internal quotation marks omitted).

        III.     DISCUSSION

        Because the Court concludes that Royal Park has failed to demonstrate that questions of law

or fact common to class members predominate over individualized questions, it need not consider

whether the other requirements of Rule 23 have been established. However, because certain

arguments raised by counsel in the context of the Rule 23(a) analysis inform the Court’s

predominance inquiry, the Court pauses momentarily to provide clarification on two issues before

proceeding.

        a. The proposed class consists of those persons and entities who held certificates in
           the Covered Trusts during the specified time frame and who have standing to
           assert the claims alleged in Royal Park’s Amended Complaint.

        As a preliminary issue, the parties’ briefing reveals some confusion about the scope of Royal

Park’s proposed class definition. BNYM argues that Royal Park’s proposed class definition creates a

fail-safe class because it “exclude[s] from the class any investor who is found not to have any

damages at all.” BNYM’s Opposition to Plaintiff’s Renewed Motion for Class Certification and

Appointment of Class Representatives and Class Counsel (Dkt. No. 158) (“Def. Opp.”) at 13. Thus,

according to BNYM, if Royal Park’s proposed class is certified, a class member who proceeds

through the litigation and is eventually found not to have suffered damages will be automatically and

retrospectively removed from the class by virtue of the class definition and will not be bound by the

Court’s findings in this case. Id. at 14-15. In response, Royal Park provides contradictory and

muddled assertions about the scope of its proposed class definition. Regarding BNYM’s fail-safe

                                                       5
class argument, Royal Park insists that its proposed class is not a fail-safe class because the proposed

class definition “excludes any language presupposing liability.” Plaintiff’s Reply in Support of its

Renewed Motion for Class Certification and Appointment of Class Representative and Class

Counsel (Dkt. No. 160) (“Pl. Rep.”) at 5. But later in its briefing, Royal Park argues that “[t]o the

extent any Certificateholders actually ‘have not experienced any losses’ from the alleged misconduct,

there would be no conflict [between class members who recover and those who do not] because [the

class members who do not recover] would not be Class members by definition.” Pl. Rep. at 8

(internal citation omitted). Both parties misapprehend the import of the language in Plaintiff’s

proposed class definition.

         As Judge Nathan correctly noted in another case brought by Royal Park against a different

RMBS trustee, the reference in Plaintiff’s proposed class definition to certificate holders who “were

damaged as a result of The Bank of New York Mellon’s conduct alleged in the Complaint” does not

require that, in order to be a member of the class, a potential plaintiff must be found to have actually

suffered legally compensable damages. Instead, it simply conveys the requirement that all members

of the class have standing to assert their claims. 1 Royal Park Invs. SA/NV v. Deutsche Bank Nat’l Tr.

Co., No. 14-CV-4394 (AJN), 2017 WL 1331288, at *11 (S.D.N.Y. Apr. 4, 2017). This distinction is

critical, because a class member who has standing to assert its claims, but is later found not to have

suffered any legally compensable damages—for example, as the result of an individualized defense



1 This clarification about the scope of the proposed class definition raises potential issues for the numerosity analysis
required by Rule 23(a)(1). Contrary to Royal Park’s assertion that its expert identified “326 potential class members,” Pl.
Mem. at 6, Mr. Dalrymple’s conclusions about the number of unique investors in the Covered Trusts does not provide
clear insight into the number of potential class members—that is, unique investors who maintained their litigation rights
and thus have standing to assert the claims raised in Royal Park’s Amended Complaint. While it is true that Plaintiff is
not required to provide “evidence of exact class size” in order to satisfy the numerosity requirement, Robidoux v. Celani,
987 F.2d 931, 935 (2d Cir. 1993), without even a preliminary estimate of the fraction of investors who retained their
litigation rights, the Court is left with little to no information to aid it in evaluating the likely size of the class. Instead,
the Court must rely solely on its “common sense” to determine whether or not the proposed class includes greater than
40 members. See German v. Fed. Home Loan Mortg. Corp., 885 F. Supp. 537, 552 (S.D.N.Y. 1995). Because the Court finds
that Royal Park’s motion for class certification fails on predominance grounds, it need not decide whether such a
question is amenable to a common sense resolution
                                                                6
that applies only to certain class members—is still bound by the judgment in the absence of an

argument that it was not adequately represented. See, e.g., Spano v. The Boeing Co., 633 F.3d 574, 584

(7th Cir. 2011) (“If the unnamed members of the class have received constitutionally adequate

representation, then the judgment in the class action will resolve their claims, win or lose.”).

Furthermore, because—if the class is certified—the Court will eventually make individualized

determinations that alleged members of the class do in fact have standing to bring their claims, the

Court must consider the extent to which those individual questions weigh against a finding of

predominance. Petrobras, 862 F.3d at 273-74.

        b. Not all of Royal Park’s asserted “common questions” satisfy the commonality
           requirement.

        It is clear law in this Circuit that in order for Royal Park to prove its breach of contract

claims against BNYM, it must demonstrate that BNYM actually discovered breaches of R&Ws for

individual loans or Events of Default affecting specific trusts. Ret. Bd. of the Policemen’s Annuity &

Ben. Fund of the City of Chicago v. Bank of New York Mellon, 775 F.3d 154, 162 (2d Cir. 2014). Indeed,

Royal Park essentially conceded this point in prior briefing to the Court. Plaintiff’s Memorandum of

Law in Opposition to Defendant’s Motion to Dismiss (Dkt. No. 59) at 3. Similarly, Royal Park’s

breach of duty of trust claims—which involve allegations that BNYM experienced conflicts of

interest with the Covered Trust investors because of its desire to maintain business relationships

with various loan sellers and originators, RMBS sponsors, master servicers and servicers, Am.

Compl. ¶¶ 19-20, 174—must be proven with evidence of BNYM’s relationships with many different

entities, not all of which were associated with each of the Covered Trusts. See Rebuttal Expert

Report of Faten Sabry, Ph.D., December 1, 2017 (Dkt. No. 159-1) (“Sabry Report”) at Ex. 4.

        But in its Memorandum in Support of its Renewed Motion for Class Certification, Royal

Park asserts that the following questions are common to its proposed class: “(i) whether BNYM

discovered that the Loans breached R&Ws; (ii) whether BNYM had knowledge of Events of
                                                7
Default; (iii) whether BNYM violated its duties by failing to declare Events of Default and enforce

the R&Ws rights; and (iv) whether Class members were damaged as a result of BNYM’s conduct.”

Pl. Mem. at 7-8. These “common questions” are little more than a restatement of the basic elements

of Royal Park’s claims. At best, there may be a common answer as to each trust regarding each of

these questions, but the Court doubts that there is proof that Royal Park can offer that is capable of

generating common answers to these questions across the entire proposed class.

        Perhaps recognizing that these questions—although crucial to the litigation—do not satisfy

Rule 23(a)(2)’s commonality requirement, Royal Park offers a revised list of common questions in its

Reply in Support of its Renewed Motion for Class Certification There, Royal Park identifies the

following common questions: (i) “the evidentiary threshold to prove that BNYM ‘discovered’

breaches of representations and warranties, and had ‘actual knowledge’ of events of default;” (ii)

“the duties triggered by BNYM’s discovery of representations and warranty breaches;” (iii) “the

duties triggered by BNYM’s actual knowledge of events of default;” (iv) “whether BNYM acted as a

‘prudent person’ after gaining actual knowledge of an events of default;” and (iv) “whether BNYM’s

common course of behavior violated the Governing Agreements.” Pl. Rep. at 2.            Royal Park also

reiterates its earlier contention that because BNYM applied uniform practices and policies across all

of the Covered Trusts, whether those policies and practices breached BNYM’s duties is a common

question across the class. Pl. Mem. at 7, 13-14; Pl. Rep. at 2. It further argues that because each

class member’s damages can be measured using a common methodology, the issue of damages is a

class-wide question. Pl. Mem. at 15. Plaintiff is correct that at least some of these questions—in

particular, those that relate to the interpretation of similar contractual provisions across the five

trusts, see, e.g., Fleisher v. Phoenix Life Ins. Co., No. 11 CIV. 8405 (CM), 2013 WL 12224042, at *3

(S.D.N.Y. July 12, 2013)—are susceptible to class-wide common answers and thus represent

common questions that should be considered by the Court as part of its predominance analysis.

                                                     8
        c. Royal Park has failed to demonstrate that questions of law or fact common to
           class members predominate over individualized questions.

        The predominance inquiry asks whether “resolution of some of the legal or factual questions

that qualify each class member’s case as a genuine controversy can be achieved through generalized

proof, and if these particular issues are more substantial than the issues subject only to individualized

proof.” U.S. Foodservice Inc., 729 F.3d at 118 (internal citation omitted). When deciding whether to

certify a class under Rule 23(b)(3), a court must “take a close look at whether common questions

predominate over individual ones.” Comcast Corp. v. Behrend, 569 U.S. 27, 34 (2013) (internal

quotation marks omitted). Analyzing predominance requires more than simply counting the number

of common and individualized issues; the Court must consider the relative complexity of those

issues. See Petrobras, 862 F.3d at 271 (the predominance analysis is “more qualitative than

quantitative and must account for the nature and significance of the material common and individual

issues in the case” (internal citations and quotation marks omitted)).

        Here, many of the legal and factual issues which must be established for class members to

prove their claims cannot be resolved through class-wide proof. Because those individualized

questions involve relatively complex legal and factual inquiries—requiring considerable resources in

comparison to those questions which are capable of class-wide resolution—Royal Park has not

established that questions of law or fact common to class members predominate over individualized

questions.

                i. Establishing the liability elements of Royal Park’s claims requires
                   substantial consideration of individualized questions.

        To determine whether questions of law or fact common to class members predominate, the

Court must first look to the elements of Royal Park’s claims. Erica P. John Fund, Inc. v. Halliburton

Co., 563 U.S. 804, 809 (2011). As discussed above, one of the core requirements of Royal Park’s

breach of contract claims is BNYM’s actual discovery of individual breaches of R&Ws and Events

                                                    9
of Default. Ret. Bd., 775 F.3d at 162. Similarly, Royal Park’s breach of duty of trust claims require

evidence of the relationship between BNYM and the various entities involved in the securitization

and servicing of the loans in the Covered Trusts.

         The five Covered Trusts contained, at the time of securitization, a total of almost 20,000

loans, originated by at least 27 different entities. Sabry Report at Ex. 4. With one exception, no two

trusts share the same master servicer or servicer, and two of the trusts have had multiple servicers

since the time the securitizations closed. Id. To prove, for instance, that BNYM was contractually

liable for failing to act after discovering a breach of an R&W on an individual loan, Royal Park must

demonstrate, first, that there was in fact a breach of an R&W for that specific loan and, second, that

BNYM had knowledge of the breach. Neither of those inquiries is susceptible to simple, class-wide

proof. See Fed. Hous. Fin. Agency v. UBS Americas Inc., No. 11 CIV. 5201 DLC, 2013 WL 3284118, at

*15 (S.D.N.Y. June 28, 2013) (“[T]here is no authority for the proposition that evidence of

generalized knowledge necessarily qualifies as circumstantial evidence of particularized, actual

knowledge.”). Nor is any evidence of BNYM’s discovery of a breach of an R&W for a specific loan

in a specific trust relevant to the claims of the potential class members who held certificates in one

of the other Covered Trusts. 2 Any potential efficiencies to be gained from class-wide adjudication

of common liability issues such as the meaning of certain contractual terms are vastly offset by the

waste involved in forcing members of the potential class to litigate factual issues of breach and

discovery for thousands of loans that are wholly unrelated to their claims.




2 Nor is it clear to the Court that evidence of BNYM’s discovery of a breach of an R&W for a specific loan in a specific
trust is even necessarily relevant to the claims of all potential class members who did hold certificates in that trust. As
Defendant correctly notes, and Plaintiff’s expert appears to admit, an investor in a specific trust who sold its certificates
prior to the date that BNYM allegedly discovered the breach of the R&W has no claim relating to that particular
discovery. Def. Opp. at 8. Although such a solution was not proposed by Royal Park, this factual reality also forecloses
the possibility of segregating various investors’ claims by creating subclasses under Rule 23(c)(5), because the relevant
cutoff date which determines which investors can and cannot recover damages fluctuates on a loan-by-loan basis.

                                                               10
        Plaintiff’s argument that “BNYM’s discovery that a vast number of underlying Loans

violated R&Ws made in the Governing Agreements will also be subject to common proof,” Mem. at

14, misinterprets the relevant law. Each of the cases cited by Royal Park to support this proposition

involve claims under the securities laws, which do not require the same type of granular proof as do

Royal Park’s claims here. See NECA-IBEW Health & Welfare Fund v. Goldman Sachs & Co., 693 F.3d

145, 151–54 (2d Cir. 2012); N.J. Carpenters Health Fund v. DLJ Mortg. Capital, Inc., No. 08 CIV. 5653

PAC, 2014 WL 1013835, at *2–3 (S.D.N.Y. Mar. 17, 2014); Fort Worth Employees’ Ret. Fund v. J.P.

Morgan Chase & Co., 301 F.R.D. 116, 124 (S.D.N.Y. 2014). And Royal Park’s insistence that

BNYM’s general policy of inaction when faced with breaches of R&Ws or Events of Defaults

satisfies commonality and predominance, Pl. Mem. at 13-14, Pl. Rep. at 2, is entirely at odds with the

law in this Circuit. See Ret. Bd., 775 F.3d at 162 (“Plaintiffs claim that evidence of BNYM’s policy of

‘inaction’ in the face of widespread defaults will be applicable to all of the trusts at issue. But as

Plaintiffs recognize, even proof that BNYM always failed to act when it was required to do so would

not prove their case, because they would still have to show which trusts actually had deficiencies that

required BNYM to act in the first place.”).

        Because BNYM’s liability for Royal Park’s breach of contract and breach of duty of trust

claims cannot be established without extensive individualized proof that can at best be offered on a

trust-by-trust basis, the Court finds that the common issues of liability in this case do not

predominate.

                ii. Individualized questions of standing weigh against a finding of
                    predominance.

        Royal Park’s predominance showing also flounders on the preliminary question of standing.

As discussed above, the Court must consider the effect of necessary individualized determinations

of standing on the predominance analysis. Petrobras, 862 F.3d at 273-74. To establish standing to

pursue specific claims, an individual class member must demonstrate that it holds the litigation rights
                                                   11
associated with certain certificates for the time periods in which BNYM is alleged to have

committed specific breaches. As several other judges in this district have noted, the analysis of

which entities maintained the right to sue for damages sustained by certificate holders is no easy

task. See Royal Park v. Deutsche Bank, 2018 WL 1750595, at *15–16; Royal Park Invs. SA/NV v. Wells

Fargo Bank, N.A., No. 14CIV9764KPFSN, 2018 WL 1831850, at *6–7 (S.D.N.Y. Apr. 17, 2018)

(Failla, J.); Royal Park Invs. SA/NV v. HSBC Bank USA, N.A., No. 14 CIV. 8175 (LGS), 2018 WL

679495, at *3–6 (S.D.N.Y. Feb. 1, 2018) (Schofield, J.); Royal Park Invs. SA/NV v. U.S. Bank Nat’l

Ass’n, 324 F. Supp. 3d 387, 397–98 (S.D.N.Y. 2018) (Marrero, J.).

        To determine whether a class member holds the litigation rights for a specific claim, the

Court must first trace the chain of title for a specific certificate and identify the operative

assignments which transferred the certificate from beneficial owner to beneficial owner. Because

state law varies on the question of whether litigation rights are assigned by default when beneficial

ownership of a certificate is transferred—compare Restatement (Second) of Contracts § 324 (1981)

(describing the majority rule that assignments must manifest an intention to convey litigation rights)

with N.Y. Gen. Oblig. § 13-107(1) (stating that litigation rights follow the assignment of a bond

unless expressly reserved in writing)—the Court must apply New York’s fact-intensive “center of

gravity” choice of law framework to determine which state’s law governs each assignment of

beneficial ownership. See Schwimmer v. Allstate Ins. Co., 176 F.3d 648, 650 (2d Cir. 1999); In re

Liquidation of Midland Ins. Co., 16 N.Y.3d 536, 543 (2011). The Court must then apply the relevant

state’s law to each assignment of beneficial interest to determine who holds the litigation rights

associated with certain certificates for specific time periods.

        The significant number of individualized legal issues involved in this inquiry is obvious: The

Court must engage in a multi-step analysis for every single assignment of beneficial interest in a

certificate’s chain of title to determine whether an alleged class member has standing to assert its

                                                      12
claims. The factual issues associated with such an analysis are complicated by the reality that

identifying the relevant assignments and constructing the chain of title for the beneficial interest in

an individual certificate is extraordinarily difficult. See Royal Park Investments SA/NV v. Wells Fargo

Bank, N.A., No. 14CV09764KPFSN, 2018 WL 739580, at *12 (S.D.N.Y. Jan. 10, 2018) (“[T]he

Certificates do not have unique identifiers, they are actively traded on the secondary market without

a central clearinghouse to record trades, and many Certificate holders are not the actual

beneficiaries.”). While Royal Park’s expert claims to be able to identify significant numbers of

individual beneficial holders of certificates in the Covered Trusts, Expert Report of W. Scott

Dalrymple, CFA, October 16, 2017 (Dkt No. 152-7) at 10-12, his report does not dispute the reality

that recreating chains of title of beneficial ownership of the certificates in the Covered Trusts is an

onerous task.

         In arguing that this Court should not follow the guidance of other courts in this district

which have denied Royal Park’s motions for class certification in part based on individualized

standing issues, Royal Park repeatedly argues that those courts failed to “qualitatively assess the

nature of the common issues in relation to the hypothetical ‘individualized’ issues raised by

defendants.” Letter from Royal Park to the Court, dated March 23, 2018 (Dkt. No. 170)

(“3/23/2018 Letter”) at 2; see also Letter from Royal Park to the Court, dated May 4, 2018 (Dkt. No.

173) (“5/4/18 Letter”) at 2; Letter from Royal Park to the Court, dated August 27, 2018 (Dkt. No.

177) at 1. But this argument does not deny that resolving the preliminary standing inquiry for each

potential class member involves significant individual legal and factual analysis. In light of these and

other substantial individual issues, the Court is unconvinced that the class-wide issues identified by

Royal Park are sufficient to predominate over the individual issues in this case. 3


3 Royal Park also suggests that the Court cannot consider whether standing or statute of limitations issues defeat its
showing of predominance because those issues were not raised by BNYM in its briefing. 5/4/18 Letter at 2. That is
incorrect. This Court has the discretion to consider arguments which were not raised by the parties. See Ruggiero v.
                                                             13
                 iii. Individualized statute of limitations defenses similarly weigh against a
                      finding of predominance.

         Individualized statute of limitations defenses present yet another obstacle to Royal Park’s

showing of predominance. Four of the trust agreements at issue in this case are governed by New

York law. ECR 2005-2 Indenture (Dkt. No. 152-22) at § 10.11; NHEL 2006-3 PSA (Dkt. No. 152-

24) at § 12.05; NSTR 2007-C PSA (Dkt. No. 152-25) at § 11.11; SAMI 2006-AR4 Amended and

Restated PSA (Dkt. No. 106-8) at § 11.06. But because New York law incorporates the statutes of

limitations of other states when claims for economic damages accrue to non-New York residents,

N.Y. C.P.L.R. § 202; see also Glob. Fin. Corp. v. Triarc Corp., 93 N.Y.2d 525, 529–30 (1999), the

determination of which state’s statute of limitations applies to each potential class member is an

individualized inquiry that turns on the potential class member’s state of residence. Contrary to

Royal Park’s assertion that such analysis is “formulaic,” 3/23/2018 Letter at 3, determining an

individual plaintiff’s residence and then analyzing the law of the plaintiff’s residence can quickly

become an involved inquiry. See, e.g., Commerzbank AG v. Deutsche Bank Nat’l Tr. Co., 234 F. Supp. 3d

462 (S.D.N.Y. 2017). While Royal Park is correct that “the existence of even a meritorious statute

of limitations defense does not necessarily defeat certification,” In re WorldCom, Inc. Sec. Litig., 219

F.R.D. 267, 303 (S.D.N.Y. 2003), it fails to acknowledge that a statute of limitations defense “may

be considered as one factor in the class certification calculus.” Id. See also Johnson, 780 F.3d at 138

(2d Cir. 2015) (individualized defenses are factors the Court “must” consider as part of the

predominance analysis). The existence of individualized statute of limitations defenses—in




Warner-Lambert Co., 424 F.3d 249, 252 (2d Cir. 2005). Nor would such a limitation on the Court’s authority be consistent
with its obligation “to assess all of the relevant evidence admitted at the class certification stage when determining
whether to grant a Rule 23 motion.” Teamsters Local 445 Freight Div. Pension Fund v. Bombardier Inc., 546 F.3d 196, 202 (2d
Cir. 2008).

                                                             14
conjunction with the Court’s evaluation of the relative weight of the other individualized issues in

this case—mitigates against a finding of predominance.

               iv. Even if individual damages can be computed based on Royal Park’s
                   proposed class-wide model, determining the inputs to that model involves
                   substantial individualized questions.

        Royal Park asserts that “each class member’s damages will be measured by a common

methodology based on published data with respect to the performance of the Loans and a re-

underwriting analysis of the loans.” Pl. Mem. at 15. Royal Park is certainly correct that the existence

of a class-wide methodology for calculating damages weighs in favor of predominance. See, e.g.,

Dodona I, LLC v. Goldman, Sachs & Co., 296 F.R.D. 261, 271 (S.D.N.Y. 2014); Lapin v. Goldman Sachs

& Co., 254 F.R.D. 168, 181 (S.D.N.Y. 2008). What Royal Park fails to note, however, is that

determining the appropriate values to input into its expert’s model involves hundreds, if not

thousands, of fact-intensive inquiries which cannot be answered on a class-wide basis because they

relate to individual loans, trusts, originators, sponsors, and servicers.

        For instance, Defendant’s expert identifies five inputs that are necessary to determine

damages under Plaintiff’s proposed model for R&W-based breach of contract damages: (i) the dates

when the trustee discovered R&W breaches or Events of Default; (ii) the time it would have taken

the trustee to initiate the repurchase process, submit repurchase demands and resolve such

repurchase demands for each breached loan; (iii) the financial condition of the warranting parties at

the time the trustee discovered the breach of an R&W and its impact on the warranting parties’

willingness or ability to repurchase a loan; and (iv) whether the allegedly breached loans, subject to a

repurchase demand, would have been rejected, repurchased or cured by the warrantor. Sabry Report

at 21-22. For the same reasons that basic questions about BNYM’s discovery of a breach of an

R&W cannot be resolved on a class-wide basis, the model inputs that are relevant to determining

any individual investor’s damages will vary depending on the Covered Trusts in which the investor

                                                      15
owned certificates and when the investor held those certificates. Even for R&W claims against the

same warranting party for loans in the same trust, the warranting party’s financial ability to

repurchase loans may have deteriorated as the financial crisis worsened, resulting in vastly different

damages model inputs even for investors who owned the same tranche of certificates in the same

trust, but at different periods of time. Sabry Report at 24-25.

        Similar issues exist for breach of contract damages based on BNYM’s knowledge of Events

of Default. BNYM’s expert makes clear that, even if Royal Park could prove that BNYM was aware

of Events of Default and should have taken action to terminate and replace the servicer for a

specific trust, damages must still be calculated on a loan-by-loan basis by taking into consideration

the likely recovery a different servicer could have obtained for any individual loan. See Sabry Report

at 29 (discussing as an example the circumstances which affect a servicer’s recovery from foreclosure

on an individual loan). These types of determinations are simply not common to the entire class—

the likely recovery in foreclosure for a loan in one Covered Trust has no bearing on the damages

sustained by investors in the other four Covered Trusts or by investors who owned certificates in

that Covered Trust, but during a different period of time than when the foreclosure should have

taken place. Because Royal Park’s common damages model still requires the resolution of many

individualized inquiries in order to compute a potential class member’s damages, it cannot support a

finding of predominance. See, e.g., Royal Park v. Wells Fargo, 2018 WL 1831850, at *8 (“[H]ere, the

individualized inquiries necessary to distribute damages among investors . . . would dwarf the only

common question identified in the case.”).




                                                    16
        IV.     CONCLUSION

        Because the common questions of law and fact in this case do not predominate over the

substantial individualized issues noted above, Royal Park’s motion for class certification is denied.

The Clerk of Court is directed to terminate the motion pending at Dkt. No. 150.



SO ORDERED.

Dated: February 15, 2019                             _____________________________________
New York, New York                                            GREGORY H. WOODS
                                                             United States District Judge




                                                    17
